DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 13, 16, 17, 27, 28, 30, 31, 35 are currently pending.
The abstract submitted on 05/10/2021 is accepted.
The oath submitted on 05/10/2021 is accepted.
The drawings submitted on 05/10/2021 are accepted.
The IDS submitted on 05/10/2021 has been considered.
No foreign priority has been claimed.

Claim Rejections - 35 USC § 112
Claims 2 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “is higher than” in claims 2 and 17 is a relative term which renders the claim indefinite. The term “is higher than” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 9, 27, 28, 31 are rejected under 35 U.S.C. 103 as being unpatentable over Carney et al. (US 20110032854 A1) in view of Leizerovich et al. (US 6351628 B1).

Regarding claim 1, Carney et al. discloses a transmit/receive ("TX/RX") switch circuit (Carney et al., FIG.s 3 - 8, TDD Hybrid Bypass system 100), comprising: 
an input (Carney et al., FIG. 3, BST port 102); 
a first circulator (Carney et al., FIG. 3, first circulator 106) having a first port (Carney et al., FIG. 3, first signal port 106A) that is coupled to the input (Carney et al., [0030] a first port of the first circulator receiving the forward signal and directionally coupling it to a second port; [0048] BST port 102 connects via a transmission path to an "A" port 106A of the first circulator); 
a circuit element (Carney et al., FIG. 3, coupler 116 in relation to FIG. 8, coupler 810) having a first port that is coupled to a second port of the first circulator (Carney et al., FIG. 3, second signal port 106B); 
a second circulator (Carney et al., FIG. 3, second circulator 110) having a first port that is coupled to a second port of the circuit element (Carney et al., FIG. 3, second circulator port 110A); 
an output (Carney et al., FIG. 3, antenna feed port 114) that is coupled to a second port (Carney et al., FIG. 3, second circulator port 110B) of the second circulator (Carney et al., [0050] port 110B of the second circulator may connect through a bandpass filter to antenna feed port 114); 
a low noise amplifier (Carney et al., FIG.3, AMP 122; [0049] a receiving interval transmission isolation aspect isolates the LNA signals from being fed back upon itself through the TX path during the receiving interval) that is coupled between a third port of the second circulator and a third port of the first circulator (Carney et al., [0030] the receiving propagation path includes one or more receiving RF amplifier coupler-bypass embodiments that provide a novel switchable connection of one or more RF amplifier(s) in the receiving propagation path segment); 
a bias circuit (Carney et al., FIG. 3, power detector 107) that is configured to set an impedance at a third port of the circuit element at a first impedance level when the TX/RX switch circuit operates in transmit mode (Carney et al., [0030] an RF amplifier coupler-bypass embodiment includes one or more RF multiport couplers, having switchable impedances connected to one or more of the coupler's ports, in relation to [0039] a transmitted signal power detection circuitry detects signal power generated by the transmitter of the transceiver unit, and generates a corresponding transmitter power detection signal) and to set the impedance at the third port of the circuit element to have a second, different impedance level when the TX/RX switch circuit operates in receive mode (Carney et al., [0030] an RF amplifier coupler-bypass embodiment includes one or more RF multiport couplers, having switchable impedances connected to one or more of the coupler's ports, in relation to [0039] isolation switches are controlled by the TX/RX control signal such that, in the absence of transmitter power, the RF amplifiers are switched into the return path from the antenna feed to the transceiver port); and a first PIN diode (Carney et al., FIG. 8, PIN diode at 804 in relation to FIG. 4, 402) coupled to electrical ground (Carney et al., [0060] FIG. 4 shows an example of the switchable grounding impedances connected to ports of the 90-degree hybrid coupler).
Carney et al. does not expressly disclose the first PIN diode coupled between an output of the low noise amplifier and electrical ground, which is known in the art for shunting.
Leizerovich et al., for example, from an analogous field of endeavor (Leizerovich et al., [Col 5, 57 - 60] when PIN diodes are forward biased they appear to be a small resistance, the value of which depends upon the amount of DC current flowing through the diode and the actual physical properties of the PIN diode) discloses a first PIN diode coupled between an output of the low noise amplifier and electrical ground (Leizerovich et al., FIG. 6, diode 42; [Col 6, 29 - 33] when DC switch 64 is closed, PIN diode 42 is forward biased by voltage from V2 passing through inductor 92, through PIN diode 42 and in turn to inductor 110 and resistor 112 before passing through DC switch 64 to ground).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine a first PIN diode coupled between an output of the low noise amplifier and electrical ground as taught by Leizerovich et al. with the system of Carney et al. in order to provide RF isolation (Leizerovich et al., [Col 6, 33 – 45]).

Regarding claim 2, Carney et al. - Leizerovich et al. disclose the second impedance level is higher than the first impedance level (Carney et al., [0033] the RF multiport couplers are structured to provide a normal coupling mode in response to the impedance state of the connected switchable impedances being one of the matching and mismatching states).

Regarding claim 3, Carney et al. - Leizerovich et al. disclose the first PIN diode is configured to couple an output of the low noise amplifier to electrical ground when the TX/RX switch circuit is operating in a transmit mode (Leizerovich et al., FIG. 6, diode 42; [Col 6, 29 - 33] when DC switch 64 is closed, PIN diode 42 is forward biased by voltage from V2 passing through inductor 92, through PIN diode 42 and in turn to inductor 110 and resistor 112 before passing through DC switch 64 to ground).  The motivation is the same as in claim 1.

Regarding claim 4, Carney et al. - Leizerovich et al. disclose the first PIN diode is coupled to the bias circuit (Carney et al., [0069] transmission signal power is detected as output from port 106B of the circulator 106 and is performed by a power detector).

Regarding claim 5, Carney et al. - Leizerovich et al. disclose the circuit element comprises a 90° hybrid coupler (Carney et al., [0069] the RF multiport couplers may comprise 90-degree hybrid couplers each having an associated switchable impedance to switch from a normal coupling mode to a bypass coupling mode).

Regarding claim 6, Carney et al. - Leizerovich et al. disclose the third port of the 90° hybrid coupler is coupled to a first variable impedance circuit (Carney et al., [0041] in response to a "normal mode" condition, a first of the dual-mode 90-degree hybrid couplers provides a propagation path to the input(s) of the RF receiving amplifiers) and a fourth port of the 90° hybrid coupler is coupled to a second variable impedance circuit (Carney et al., [0041] a second of the dual-mode 90-degree hybrid couplers provides a propagation path from the output(s) of the RF receiving amplifier(s) to the feed or connection port of the RF transceiver).

Regarding claim 7, Carney et al. - Leizerovich et al. disclose the first variable impedance circuit comprises a first impedance coupled in parallel with a second PIN diode between the third port of the 90° hybrid coupler and electrical ground (Carney et al., [0053] the transmit interval RF amplifier isolation aspect is provided by the switchable impedances 118, 120, 124 and 134 being configured to provide, in addition to the switchable impedance), and the second variable impedance circuit comprises a second impedance coupled in parallel with a third PIN diode between the fourth port of the 90° hybrid coupler and electrical ground (Carney et al., [0060] FIG. 4 shows one example implementation of the switchable grounding impedances 138, 140 connected to ports 136C and 136D of the 90-degree hybrid 136, comprising a PIN diode 402 fed by a bias generator outputting a two voltage state signal).

Regarding claim 8, Carney et al. - Leizerovich et al. disclose an output node of the bias circuit is coupled to the first variable impedance circuit, to the second variable impedance circuit and to the first PIN diode (Carney et al., [0068] the receiving-interval transmission path isolation aspect is a 90-degree hybrid 802, fed at its I/O port 802A by transmission signal from I/O port 106B of the first circulator 106, having switchable impedances 804 and 806 terminating hybrid I/O ports 802C and 802D, and I/O port 802B of the 90-degree hybrid 80 feeding I/O port 110A of the second circulator 110 through transmission path 808).

Regarding claim 9, Carney et al. - Leizerovich et al. disclose a directional coupler having a first port coupled to the second port of the first circulator, a second port coupled to the first port of the 90° hybrid coupler, and a third port coupled to the bias circuit (Carney et al., [0068] a directional coupler such as item 810 may be inserted in the path between the I/O port 106B of the circulator 106 and the I/O port 802A of the 90-degree hybrid).

Regarding claim 27, Carney et al. discloses a transmit/receive ("TX/RX") switch circuit (Carney et al., FIG.s 3 - 8, TDD Hybrid Bypass system 100), comprising: 
an input (Carney et al., FIG. 3, BST port 102); 
a first circulator (Carney et al., FIG. 3, first circulator 106) having a first port (Carney et al., FIG. 3, first signal port 106A) that is coupled to the input (Carney et al., [0030] a first port of the first circulator receiving the forward signal and directionally coupling it to a second port; [0048] BST port 102 connects via a transmission path to an "A" port 106A of the first circulator); 
a circuit element having a first port that is coupled to a second port of the first circulator; 
a second circulator (Carney et al., FIG. 3, coupler 116 in relation to FIG. 8, coupler 810) having a first port that is coupled to a second port of the circuit element (Carney et al., FIG. 3, second signal port 106B); 
an output (Carney et al., FIG. 3, antenna feed port 114) that is coupled to a second port (Carney et al., FIG. 3, second circulator port 110B) of the second circulator (Carney et al., [0050] port 110B of the second circulator may connect through a bandpass filter to antenna feed port 114); 
a low noise amplifier (Carney et al., FIG.3, AMP 122; [0049] a receiving interval transmission isolation aspect isolates the LNA signals from being fed back upon itself through the TX path during the receiving interval) that is coupled between a third port of the second circulator and a third port of the first circulator (Carney et al., [0030] the receiving propagation path includes one or more receiving RF amplifier coupler-bypass embodiments that provide a novel switchable connection of one or more RF amplifier(s) in the receiving propagation path segment), and 
a PIN diode (Carney et al., FIG. 8, PIN diode at 804 in relation to FIG. 4, 402) coupled to electrical ground (Carney et al., [0060] FIG. 4 shows an example of the switchable grounding impedances connected to ports of the 90-degree hybrid coupler).
Carney et al. does not expressly disclose the PIN diode coupled between a radio frequency ("RF") transmission path connecting the third port of the second circulator to an input of the low noise amplifier and electrical ground.
Leizerovich et al., for example, from an analogous field of endeavor (Leizerovich et al., [Col 5, 57 - 60] when PIN diodes are forward biased they appear to be a small resistance, the value of which depends upon the amount of DC current flowing through the diode and the actual physical properties of the PIN diode) discloses PIN diode coupled between a radio frequency ("RF") transmission path connecting the third port of the second circulator to an input of the low noise amplifier and electrical ground (Leizerovich et al., FIG. 6, diode 42; [Col 6, 29 - 33] when DC switch 64 is closed, PIN diode 42 is forward biased by voltage from V2 passing through inductor 92, through PIN diode 42 and in turn to inductor 110 and resistor 112 before passing through DC switch 64 to ground).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine a PIN diode coupled between a radio frequency ("RF") transmission path connecting the third port of the second circulator to an input of the low noise amplifier and electrical ground as taught by Leizerovich et al. with the system of Carney et al. in order to provide RF isolation (Leizerovich et al., [Col 6, 33 – 45]).

Regarding claim 28, Carney et al. - Leizerovich et al. disclose a bias circuit (Carney et al., FIG. 3, power detector 107) that is configured to control the PIN diode (Carney et al., [0069] transmission signal power is detected as output from port 106B of the circulator 106 and is performed by a power detector.

Regarding claim 30, Carney et al. - Leizerovich et al. disclose the circuit element comprises a 90° hybrid coupler (Carney et al., [0069] the RF multiport couplers may comprise 90-degree hybrid couplers each having an associated switchable impedance to switch from a normal coupling mode to a bypass coupling mode).

Regarding claim 31, Carney et al. - Leizerovich et al. disclose a third port of the 90° hybrid coupler is coupled to a first variable impedance circuit (Carney et al., [0041] in response to a "normal mode" condition, a first of the dual-mode 90-degree hybrid couplers provides a propagation path to the input(s) of the RF receiving amplifiers) and a fourth port of the 90° hybrid coupler is coupled to a second variable impedance circuit (Carney et al., [0041] a second of the dual-mode 90-degree hybrid couplers provides a propagation path from the output(s) of the RF receiving amplifier(s) to the feed or connection port of the RF transceiver).

Claims 16, 17, 30 are rejected under 35 U.S.C. 103 as being unpatentable over Carney et al. (US 20110032854 A1) in view of Holder et al. (US 20070264934 A1).

Regarding claim 16, Carney et al. discloses a transmit/receive ("TX/RX") switch circuit (Carney et al., FIG.s 3 - 8, TDD Hybrid Bypass system 100), comprising: 
an input (Carney et al., FIG. 3, BST port 102); 
a first circulator (Carney et al., FIG. 3, first circulator 106) having a first port that is coupled to the input (Carney et al., [0030] a first port of the first circulator receiving the forward signal and directionally coupling it to a second port; [0048] BST port 102 connects via a transmission path to an "A" port 106A of the first circulator); 
a circuit element (Carney et al., FIG. 3, coupler 116 in relation to FIG. 8, coupler 810) having a first port that is coupled to a second port of the first circulator (Carney et al., FIG. 3, second signal port 106B); 
a second circulator (Carney et al., FIG. 3, second circulator 110) having a first port that is coupled to a second port of the circuit element (Carney et al., FIG. 3, second circulator port 110A); 
an output (Carney et al., FIG. 3, antenna feed port 114) that is coupled to a second port (Carney et al., FIG. 3, second circulator port 110B) of the second circulator (Carney et al., [0050] port 110B of the second circulator may connect through a bandpass filter to antenna feed port 114); 
a low noise amplifier (Carney et al., FIG.3, AMP 122; [0049] a receiving interval transmission isolation aspect isolates the LNA signals from being fed back upon itself through the TX path during the receiving interval) having an input that is coupled to a third port of the second circulator and an output (Carney et al., [0030] the receiving propagation path includes one or more receiving RF amplifier coupler-bypass embodiments that provide a novel switchable connection of one or more RF amplifier(s) in the receiving propagation path segment).
Carney et al. does not expressly disclose a third circulator having a first port that is coupled to an output of the low noise amplifier, a second port that is coupled to a third port of the first circulator, and a third port that is coupled to electrical ground through a matched termination.
Holder et al., for example disclose a circuit comprising a plurality of circulator (Holder et al., [0032] a first circulator connects a single Tx/Rx RF feeder cable from the base station to the LNA system and a second circulator connects the LNA system to the antenna; a third circulator has a first port which is connected to a Tx/Rx RF feeder which connects the base station to the LNA system).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine a third circulator having a first port that is coupled to an output of the low noise amplifier, a second port that is coupled to a third port of the first circulator, and a third port that is coupled to electrical ground through a matched termination as taught by Holder et al. with the system of Carney et al. in order to provide improved signal at an LNA (Holder et al., [0032]).

Regarding claim 17, Carney et al. - Holder et al. disclose a bias circuit (Carney et al., FIG. 3, power detector 107) that is configured to set an impedance at a third port of the circuit element at a first impedance level when the TX/RX switch circuit operates in transmit mode (Carney et al., [0030] an RF amplifier coupler-bypass embodiment includes one or more RF multiport couplers, having switchable impedances connected to one or more of the coupler's ports, in relation to [0039] a transmitted signal power detection circuitry detects signal power generated by the transmitter of the transceiver unit, and generates a corresponding transmitter power detection signal) and to set the impedance at the third port of the circuit element to have a second, higher impedance level when the TX/RX switch circuit operates in receive mode (Carney et al., [0030] an RF amplifier coupler-bypass embodiment includes one or more RF multiport couplers, having switchable impedances connected to one or more of the coupler's ports, in relation to [0039] isolation switches are controlled by the TX/RX control signal such that, in the absence of transmitter power, the RF amplifiers are switched into the return path from the antenna feed to the transceiver port).

Regarding claim 35, Carney et al. - Holder et al. disclose a bias circuit (Carney et al., FIG. 3, power detector 107) that is configured to set an impedance at a third port of the circuit element at a first level that is not matched to an impedance seen at the first port of the circuit element when the TX/RX switch circuit operates in transmit mode (Carney et al., [0033] the switchable impedances have two impedance states, one of the states referenced herein as a given matching impedance, the other referenced as a given mismatching impedance) and to set the impedance at the third port of the circuit element to have a second level that is matched to the impedance seen at the first port of the circuit element when the TX/RX switch circuit operates in receive mode (Carney et al., [0039] isolation switches are controlled by the TX/RX control signal such that, in the absence of transmitter power, the RF amplifiers are switched into the return path from the antenna feed to the transceiver port).

Claims 10, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Carney et al. and Leizerovich et al. as applied to claim 1, further in view of Myers (US 20170338570 A1).

Regarding claim 10, Carney et al. - Leizerovich et al. do not disclose the bias circuit comprises a Schottky diode.
Myers, for example, from an analogous field of endeavor (Myers, [0025] a selective Power Separator may be a switch capable of routing signals through two or more different paths, as determined by one or more control signals) discloses a bias circuit comprising a Schottky diode (Myers, [0026] a Radio Frequency Power Protection Input Device, such as a limiter may comprise may comprise a two-stage limiter, and to enhance sensitivity of the limiter, a Schottky diode detector).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine a bias circuit comprising a Schottky diode as taught by Myers with the combined system of Carney et al. - Leizerovich et al. in order to provide effective signal limitation to safeguard an LNA. (Myers, [0026]).

Regarding claim 11 Carney et al. - Leizerovich et al. – Myers suggest a capacitor coupled in parallel with the Schottky diode and a third impedance coupled in parallel with the capacitor and with the Schottky diode (Carney et al., [0057] as known to persons or ordinary skill in the art, any I/O port of a four-port 90-degree hybrid may be chosen as an "input," and, if matching impedances are connected to the remaining three ports, the input signal may split within the coupler, in a power splitter manner).

Claims 12, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Carney et al. and Leizerovich et al. as applied to claim 1, further in view of Holder et al. 
Regarding claim 12, Carney et al. - Leizerovich et al. disclose in (Carney et al., [0007] a method for isolating signal output of the RF transmitter from the input of the RF receiving amplifier employs a particular arrangement of circulators); however, Carney et al. - Leizerovich et al. disclose do not expressly disclose a third circulator interposed between the low noise amplifier and the first circulator, the third circulator having a first port coupled to the output of the low noise amplifier, a second port coupled to the third port of the first circulator, and a third port coupled to electrical ground through a matched termination.
Holder et al., for example disclose a circuit comprising a plurality of circulator (Holder et al., [0032] a first circulator connects a single Tx/Rx RF feeder cable from the base station to the LNA system and a second circulator connects the LNA system to the antenna; a third circulator has a first port which is connected to a Tx/Rx RF feeder which connects the base station to the LNA system).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine a third circulator interposed between the low noise amplifier and the first circulator, the third circulator having a first port coupled to the output of the low noise amplifier, a second port coupled to the third port of the first circulator, and a third port coupled to electrical ground through a matched termination as taught by Holder et al. with the combined system of Carney et al. - Leizerovich et al. in order to provide improved signal at an LNA (Holder et al., [0032]).

Regarding claim 13, Carney et al. - Leizerovich et al. disclose in (Carney et al., [0007] a method for isolating signal output of the RF transmitter from the input of the RF receiving amplifier employs a particular arrangement of circulators); however, Carney et al. - Leizerovich et al. disclose do not expressly disclose a fourth circulator interposed between the third circulator and the first circulator, the fourth circulator having a first port coupled to the second port of the third circulator, a second port coupled to the third port of the first circulator, and a third port coupled to electrical ground through a matched termination.
Holder et al., for example disclose a circuit comprising a plurality of circulator (Holder et al., [0032] the fourth circulator has a first port which connects to a cable which feeds the antenna, a second port feeds the diversity receive path and a third port which receives an input from the diversity transmit path).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine a fourth circulator interposed between the third circulator and the first circulator, the fourth circulator having a first port coupled to the second port of the third circulator, a second port coupled to the third port of the first circulator, and a third port coupled to electrical ground through a matched termination as taught by Holder et al. with the combined system of Carney et al. - Leizerovich et al. in order to provide improved signal at an LNA (Holder et al., [0032]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Kasai et al. (US 20090161586 A1) is cited to show a transmitter receiver apparatus in which a directional coupler and single pole double throw (SPDT) switches are includes on the reception side, in the directional coupler, a reception signal is inputted and split into two signals having phases different from each other by 90 degree and the two split signals are outputted to SPDTs, where each of the SPDTs outputs each of the split signals to an output terminal connected to an amplifier during a passage mode and to a terminal terminated with a predetermined impedance during a blocking mode, which is similar to aspects of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL PREVAL whose telephone number is (571)270-5673. The examiner can normally be reached Monday-Thursday 10AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 5712705630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L.P./Examiner, Art Unit 2416             

/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416